Citation Nr: 0424281	
Decision Date: 09/01/04    Archive Date: 09/15/04

DOCKET NO.  96-36 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of a 
pilonidal sinus.

2.  Entitlement to service connection for a respiratory 
disorder due to asbestos exposure.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to a compensable evaluation for residuals of 
a fractured 5th metatarsal on the left foot.

5.  Entitlement to a compensable evaluation for a donor site 
scar on the left iliac crest.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
January 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below VA will notify you of the further 
action required on your part.


FINDINGS OF FACT

1.  A pilonidal sinus was surgically removed in service.

2.  Resolving reasonable doubt in the veteran's favor, 
residuals of a pilonidal cystectomy were incurred in service.



CONCLUSION OF LAW

Residuals of a pilonidal cystectomy were incurred during 
active military service.  38 U.S.C.A. §§ 1131, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303, 
3.326 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003). 

Factual Background

At the veteran's February 1976 enlistment examination no 
evidence of a pilonidal cyst was evident.  

In June 1979, the veteran was admitted to the sick list for 
treatment of a foot disorder.  External examination of the 
appellant's rectum was notable for a pilonidal sinus without 
obvious infection or inflammation.  In September 1979, the 
veteran underwent a pilonidal cystectomy.  One week later the 
excision site was clean and granulating well.  A January 1981 
separation examination report noted the cystectomy with no 
sequela.  Physical examination was, however, notable for a 
healing fissure at the anal posterior midline.

In June 1994, the veteran underwent a VA examination, and he 
reported a bloody discharge from the sinus approximately two 
months earlier.  A one millimeter diameter opening between 
the gluteal fold was noted upon examination.  The diagnosis 
was pilonidal sinus.

The veteran provided testimony during a personal hearing in 
November 1996.  He stated that the site of the cyst 
periodically was painful.  He self treated with sitz baths 
and hot showers.  The most recent occurrence was five months 
earlier.  

Analysis

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection is not granted for disease incurred or injury 
sustained in service, but for disability resulting from 
disease or injury in service.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  To establish service connection, there must 
be evidence of an etiologic relationship between a current 
disability and events in service or an injury or disease 
incurred there.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  The requisite link between a current disability and 
military service may be established, in the absence of 
medical evidence that does so, by medical evidence that the 
veteran incurred a chronic disorder in service and currently 
has the same chronic disorder, or by medical evidence that 
links a current disability to symptoms that began in service 
and continued to the present.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997); 38 C.F.R. § 3.303(b). 

A pilonidal sinus was first noted during service.  Although a 
separation examination indicated there was no sequelea from 
the cystectomy, a healing fissure was noted near the 
veteran's anus.  The veteran testified that he has since had 
occasional recurrences of the cyst since service that he self 
treated, and a VA examiner diagnosed pilonidal sinus.  
Although there is no medical evidence to link the occurrence 
in service with the post-service diagnosis, the veteran's 
statements regarding recurrent symptoms are sufficient to 
raise reasonable doubt.  Since reasonable doubt is resolved 
in the veteran's favor, service connection for residuals of a 
pilonidal cystectomy is warranted.


ORDER

Service connection for residuals of a pilonidal cystectomy is 
granted.

REMAND

Although correspondence dated in June 2004 satisfies the 
notice requirements of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), 
additional development is necessary with regard to service 
connection for a respiratory disorder claimed as due to 
exposure to asbestos.

The veteran contends that he was exposed to asbestos while 
serving as a machinery repairman in the United States Navy.  
While there is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims, VA has issued a 
circular on asbestos-related diseases.  DVB Circular  21-88-
8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular), 
provides guidelines for considering compensation claims based 
on exposure to asbestos.  The information and instructions 
from the DVB Circular have been included in the VA 
Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.  
With asbestos-related claims, the Board must also determine 
whether the claim development procedures applicable to such 
claims have been followed.  Ashford v. Brown , 10 Vet. App. 
120, 124-125 (1997).  The RO must determine whether or not 
military records demonstrate evidence of asbestos exposure 
during service, develop whether or not there was pre-service 
and/or post- service occupational or other asbestos exposure, 
and determine whether there is a relationship between 
asbestos exposure and the claimed disease, keeping in mind 
provisions related to latency and exposure.  M21-1, Part VI, 
7.21(a)(1), (d)(1), p. 7-IV-3 and 7-IV-4 (January 31, 1997). 

The guidelines provide that the latency period varies from 10 
to 45 years between first exposure and development of the 
disease.  Also of significance is that an asbestos-related 
disease can develop from brief exposure to asbestos or from 
being a bystander.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  See  M21-1, part VI, 
para. 7.21(a)(1). 

Necessary development consistent with these guidelines 
includes obtaining the veteran's personnel records and a 
history of pre- and post-service occupations. 

Post-service medical records from the Albany VA Medical 
Center (VAMC) reveal a history of asthma.  The veteran, 
therefore, should be afforded an examination to determine if 
asthma or any other diagnosed respiratory disorder is related 
to service.

In March 1993, the RO received the veteran's claim of 
entitlement to increased ratings for his left iliac donor 
site scar, and left fifth metatarsal fracture residuals, and 
entitlement to service connection for a back disorder.  In 
correspondence dated in March 1994, the RO denied the 
veteran's claim.  A notice of disagreement was received by 
the RO in April 1994.  Although a rating decision was 
subsequently issued, the veteran never received a statement 
of the case.  In cases such as this when a notice of 
disagreement has been received, the appellate process has 
commenced and the veteran is entitled to a statement of the 
case on the issue.  Pond v. West, 12 Vet App 341 (1999); 
Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, 
while the Board does not have jurisdiction to decide these 
issues on the merits, they are remanded to the RO for 
appropriate action.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who have treated 
him for a respiratory disorder since 
service.  After securing the necessary 
releases, the RO should request copies of 
any medical records that have not been 
previously obtained and any such records 
obtained should be associated with the 
claims file.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records 
identified by the veteran, a written 
notation to that effect should be placed 
in the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard.  The 
veteran should also be asked to provide a 
history of his pre- and post-service 
occupations as well as the dates of those 
employment positions.

2.  The RO should obtain copies of the 
veteran's service personnel records to 
ascertain the nature and extent of any 
in-service asbestos exposure.  All 
documents received should be associated 
with the claims file.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159; and 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) are fully complied with and 
satisfied.  The veteran must be told what 
evidence is necessary to substantiate 
each of his claims, and precisely who is 
responsible for securing each necessary 
piece of evidence.  In addition, he must 
be told to submit all pertinent evidence 
in his possession that has not previously 
been submitted. 

4.  After the above development has been 
completed, to the extent possible, the 
veteran should be afforded a 
comprehensive VA respiratory examination.  
The claims folder and a copy of this 
REMAND should be made available to the 
physician for review.  All necessary 
studies, including a high resolution CT 
scan should be performed.  The physician 
should specifically report whether 
asthma, or any asbestos-related disorder 
is demonstrated.  If the veteran is found 
to have asthma or any asbestos-related 
lung disorder, then an opinion should be 
provided whether it is at least as likely 
as not that the disorder is related to 
service to include any in-service 
asbestos exposure.  All findings should 
be reported in detail along with a 
complete rationale for any opinion 
expressed.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
this claim.

6.  The RO should review the examination 
report to ensure that it is complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

7.  If additional evidence or information 
received triggers a need for further 
development, then such development should 
be undertaken.  Thereafter, the RO should 
readjudicate the claim of service 
connection of entitlement to service 
connection for a respiratory disorder 
using a rating decision format.  The RO 
is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

8.  The RO should also furnish the 
veteran with a statement of the case 
addressing entitlement to increased 
evaluations for residuals of a left fifth 
metatarsal fracture, and residuals of a 
left iliac crest donor site scar; as well 
as entitlement to service connection for 
a back disorder.  If, and only if, a 
timely substantive appeal is filed, 
should these issues be certified to the 
Board for appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



